Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment

Applicant’s amendment of 09 August 2021 involving replacement drawing sheets, specification, and claim statement is acknowledged. The amendment overcomes the refusal under 35 U.S.C. 112(a) and (b) for inconsistency and indefiniteness. 

The applicant’s argument identifying the significant features of the claimed design which differentiate the claimed earphone design from the Tiamat prior art reference, identifying features which are not disclosed in the prior art, is found persuasive. The refusal under 35 U.S.C. 102 is withdrawn.

A new objection has been necessitated by the applicant’s amendment, however. In a telephone interview with attorney Russell Franks on 02 September 2021, the following amendments were agreed upon. 

Objection – Title

When a design is embodied in an article comprising multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity (MPEP § 1503.01 (I) Preamble and Title). For consistency and clarity, the title has been amended throughout the application, original oath or declaration excepted, to read:

--Pair of Bluetooth Earphones--

The feature statement portion of the specification therefore now reads:
--2.1 to 2. 7 are six orthographic projection views and a perspective view of a first Bluetooth earphone of the Pair of Bluetooth earphones; 3.1 to 3. 7 are six orthographic projection views and a perspective view of a second Bluetooth earphone of the Pair of Bluetooth earphones. The portions of the Pair of Bluetooth Earphones shown by coloring form no part of the claimed design--

The claim statement now reads:

--CLAIM
The ornamental design for a Pair of Bluetooth Earphones as shown and described.--

Conclusion
The application is found in condition for allowance.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922